UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4290


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MONTAVIUS P. DAVIS, a/k/a Scooter,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever, III, Chief District Judge. (5:15-cr-00252-D-1)


Submitted: April 25, 2017                                         Decided: April 27, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinoin.


Jonathan M. Milling, MILLING LAW FIRM, LLC, Columbia, South Carolina, for
Appellant. Jennifer P. May-Parker, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Montavius P. Davis pled guilty to possession with intent to distribute cocaine base,

21 U.S.C. § 841(a)(1), (b)(1)(B) (2012), and possession of firearms in furtherance of a drug

trafficking crime, 18 U.S.C. § 924(c) (2012). The district court sentenced him to 136

months’ imprisonment on the cocaine base offense and a consecutive 60 months on the

firearms offense. Counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that, in counsel’s view, there are no meritorious issues for appeal, but

questioning the validity of the guilty plea and the reasonableness of the sentence imposed.

Although informed of his right to file a pro se supplemental brief, Davis has declined to do

so. We affirm.

       We have reviewed the plea agreement and the Fed. R. Crim. P. 11 hearing, and we

conclude that Davis’ guilty plea was knowing and voluntary. Accordingly, we affirm

Davis’ conviction.

       We review Davis’ sentence for reasonableness, applying “a deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). We must first

determine whether the district court committed significant procedural error, such as

incorrect calculation of the Sentencing Guidelines range, inadequate consideration of the

18 U.S.C. § 3553(a) (2012) factors, or insufficient explanation of the sentence imposed.

United States v. Dowell, 771 F.3d 162, 170 (4th Cir. 2014). If we find no procedural error,

we also examine the substantive reasonableness of the sentence under “the totality of the

circumstances.” Gall, 552 U.S. at 51. The sentence imposed must be “sufficient, but not

greater than necessary,” to satisfy the goals of sentencing. See 18 U.S.C. § 3553(a). We

                                             2
presume on appeal that a within-Guidelines sentence is substantively reasonable. United

States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014). Davis bears the burden to rebut this

presumption “by showing that the sentence is unreasonable when measured against the 18

U.S.C. § 3553(a) factors.” Id.

       The district court properly calculated Davis’ Guidelines range on the possession

with intent to distribute offense as 120-150 months, heard arguments from both parties,

considered the sentencing factors of 18 U.S.C. § 3553(a), and explained its rationale for

the sentence it imposed. We conclude that the court adequately explained its reasons for

the 136-month sentence. The district court also properly imposed a mandatory consecutive

sentence of 60 months on the firearms offense. Our review of the record reveals that Davis’

sentence is not unreasonable and not an abuse of discretion. See United States v. Allen,

491 F.3d 178, 193 (4th Cir. 2007) (applying an appellate presumption of reasonableness to

a sentence imposed within a properly calculated advisory Guidelines range); see also Rita

v. United States, 551 U.S. 338, 346-56 (2007) (upholding presumption of reasonableness

for within-Guidelines sentence).

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore affirm Davis’ conviction and

sentence. This court requires that counsel inform Davis, in writing, of his right to petition

the Supreme Court of the United States for further review. If Davis requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Davis. We dispense with oral argument because the facts

                                             3
and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                           4